This is an appeal by an executrix from a decree rendered on a partial settlement of her accounts. She complains as to three items: (1) The disallowance of her costs for feeding horses belonging to the estate. (2) That she was charged too much as for the value of a stock of goods disposed of by her. (3) That she was charged too much as for the value of certain jack screws belonging to the estate. Whether or not there was error as to any one item is by the record made *Page 699 
to depend upon the evidence, and therefore involves questions of fact only. While item 1 may involve a question of law, there seems to have been no dispute or difference as to the law on the subject. Whether or not the item should be allowed seems to have been made to depend upon the questions whether or not the use made of the horses by appellant precluded her right to the allowance, granting that, but for such use, she would have had such right, and whether or not her failure to sell or otherwise dispose of them would defeat the right to have the allowance for so long a time as claimed. It would serve no good purpose to review, analyze, or discuss the evidence. It is sufficient to say that it has been carefully examined, and by the aid of a good brief on behalf of the appellant, and that without giving any weight to the finding of the chancellor, and that we are not prepared to say that the chancellor erred as to any of the items. It therefore results that the decree appealed from must be affirmed. Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.